Citation Nr: 0834696	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  03-12 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, 
claimed as sleeplessness.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a psychiatric 
disorder to include depression and schizoaffective disorder.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from November 18, 1970, to 
January 11, 1971.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The 
veteran testified at a Board hearing in January 2005.  

In a decision dated in March 2005, the Board determined that 
new and material evidence had not been received to reopen a 
previously denied claim of entitlement to service connection 
for diabetes mellitus or a previously denied claim of 
entitlement to service connection for a sleep disorder.  The 
Board also denied entitlement to service connection for 
hypertension and determined the veteran is not eligible for 
non-service-connected pension benefits.  At the same time, 
the Board remanded the issue of entitlement to service 
connection for a psychiatric disorder, to include depression 
and schizoaffective disorder, and also remanded the issue of 
entitlement to service connection for PTSD.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court), and in a Joint Motion for Remand 
(Joint Motion), the parties stated that the veteran did not 
wish to pursue his claims of new and material evidence to 
reopen a claim of service connection for diabetes mellitus, 
service connection for hypertension, and eligibility for non-
service-connected pension benefits.  In the Joint Motion, the 
parties argued that the Board had not adequately stated its 
reasons and bases in its denial of the sleep disorder claim.  
In an Order dated in February 2006, the Court granted the 
request to vacate that part of the March 2005 Board decision 
that denied the application to reopen the claim of service 
connection for a sleep disorder and remanded the claim to the 
Board.  The Court dismissed the appeal as to the remaining 
issues.  

Thereafter, in June 2006, the Board concluded that new and 
material had been obtained to reopen a previously denied 
claim for service connection for a sleep disorder, claimed as 
sleeplessness, and the Board remanded the issue of service 
connection for a sleep disorder for additional development 
and adjudication on the merits by the RO.  That claim, the 
claim for service connection for a psychiatric disorder, to 
include depression and schizoaffective disorder, and the 
claim for service connection for PTSD, are now before the 
Board for further appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is claiming that he has PTSD as a result of being 
subjected to both physical and verbal abuse and sexual 
harassment during basic training.  Vet Center progress notes 
show that in November 2004, J.H, Ph.D., stated that the 
veteran's presenting problem includes PTSD symptoms as a 
result of a rape that he experienced at age 16 and chronic 
sexual harassment while serving in the Air Force.  During the 
course of the appeal, the veteran has argued alternatively 
that he had psychiatric problems and sleep problems before 
service and that those problems were aggravated by service.  

In a Vet Center progress note dated in January 2005, Dr. J.H. 
noted that the veteran reported that during basic training 
there were bullies who hung out in the bathroom at night and 
his bunk was close to the bathroom.  The veteran said he 
heard threats and screams every night and said he was so 
frightened that he chose to urinate in his bed rather than 
proceed to the bathroom.  The veteran told Dr. J.H. that he 
reported these incidents to the tech sergeant, who responded 
with threats of his own.  The veteran said that the tech 
sergeant call him names, including "faggot," and the vet 
"lost it."  The veteran reported that the sergeant punched 
him in the chest and he was delivered to the infirmary.  The 
veteran further staid he was questioned by a psychiatrist who 
asked him if he was gay.  The veteran said he was given a 
shot to quiet his anxiety and then was asked if he wanted a 
discharge from service.  

In addition, in a Vet Center progress note dated in 
October 2005, the veteran's psychologist stated that the 
diagnosis was confirmed for chronic PTSD and major depression 
resulting from childhood and military traumas, with 
intermittent panic attacks, hypervigilance alternating with 
psychic numbing, intrusive thoughts, irritability, and sleep 
disorder.  The psychologist stated that the veteran also 
admitted to auditory hallucinations, for which he had been 
prescribed antipsychotic medication.  She also noted that he 
was on antidepressant medication.  In an August 2007 progress 
note (mistakenly dated August 2008), the psychologist stated 
that she had confirmed the veteran's progress notes would be 
sent to the veteran's attorney and confirmed that she 
detected no delusional content to the material and that she 
sees the veteran as open and honest and believes the veteran 
is truthful to the best of his knowledge as far as the 
material is concerned.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

If PTSD is based on in-service personal assault, evidence 
from sources other than the veteran's records may corroborate 
the veteran's account of the stressor incident.  Examples of 
such evidence include, but are not limited to:  records from 
law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  38 C.F.R. § 3.303(f)(3).  

Additionally, evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in the mentioned sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to:  a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  Id.  
Further, VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  Id.  

In this case, the veteran argues that his service medical 
records detail altered behavior while he was in service 
thereby serving as credible evidence that his claimed in-
service stressors occurred.  He points out that no problems 
were identified at his October 1970 service entrance 
examination.  He argues that a December 1970 entry in his 
service medical records shows that when he was seen for chest 
complaints, the examiner recommended that the he "be 
discharged on the basis of attitude" because he was 
considered "hostile" and "belligerent."  He further points 
out that the following day the entry in the chronological 
record was "nerves."  He also argues these record entries 
demonstrate behavior changes in service and his DD Form 214 
showing that he was discharged for the convenience of the 
government also somehow supports his claim.   

The veteran's DD Form 214 shows he was discharged from the 
Air Force for the convenience of the government and that the 
cited reason and authority was "PARA 3-BQ, AFM 39-10 & LTR, 
HQ USAF, AFPDPOP, 14 MAY 68, EVALUATION AND DISCHARGE OF 
AIRMEN."  The claims file includes a copy of LACKLAND TC 
Form 42, Recommendation for Discharge, dated in 
December 1970.  It includes a statement signed by the 
veteran's squadron commander.  He stated he had complied with 
paragraph 2-7a, AFM 39-12, and said a record of counseling 
and letter of notification with reply was included with the 
attached Lackland TC BMS Form 5, Basic Training Record.  The 
statement refers to the manual provision cited above and 
under reasons for discharge states:  "inability to perform 
adequately as recommended by MHD, Central Dispensary."  On 
the form, the squadron commander listed three attachments:  
Letter of notification with reply; Lackland TC BMS Form 5; 
and Mental Hygiene Division Evaluation.  None of the 
attachments is of record.  As those attachments, including 
the Mental Hygiene Division Evaluation, may be relevant to 
the veteran's claim, action should be taken to obtain them, 
and in so doing, action should be taken to attempt to obtain 
the veteran's complete service personnel records.  In this 
regard, the Board recognizes that the claims file includes 
the veterans AF Form 7, Airman Military Record, which was 
obtained in 2002, but there is no indication that any action 
has been taken to attempt to obtain the veteran's complete 
service personnel records.  This should be done.  

In previous remands, the Board has requested that the veteran 
undergo VA examinations pertaining to his claim for service 
connection for a sleep disorder, claimed as sleeplessness, as 
well as his claims for service connection for PTSD and 
service connection for a psychiatric disorder to include 
depression and schizoaffective disorder.  In its March 2005 
remand, the Board requested a VA psychiatric examination with 
an opinion was to whether the veteran had a psychiatric 
disability related to service, and in its June 2006 remand, 
pertaining to the veteran's sleep disorder service connection 
claim, the Board noted the veteran's contentions that he had 
problems sleeping since he was in elementary school but that 
he either developed a sleep disorder in service or aggravated 
a pre-existing sleep disorder during service.  

The veteran failed to report for a VA examination for 
neurological disorders and in a statement received in 
April 2007 said that he wished no more examinations or tests.  
Thereafter, the RO determined that it would not schedule the 
veteran for a VA psychiatric examination.  As the case is 
being remanded for other development, and it remains the 
opinion of the Board that examinations with medical opinions 
would facilitate its decision on the veteran's claims, the 
Board will again request that action be taken to provide the 
veteran with VA examinations.  In any event, the Board will 
request review of the record by a mental health professional 
as to whether the record, including the veteran's service 
treatment records and the entirety of his service personnel 
records, indicate that a personal assault or other claimed 
trauma occurred in service.  

Accordingly, the case is REMANDED for the following action:

1.  Take action to obtain and associate 
with the claims file any Mental Health 
records for the veteran that may have 
been filed separately from his service 
treatment records, which were received by 
the RO from the National Personnel 
Records Center in June 1996.  

2.  Take action to obtain and associate 
with the claims file complete service 
personnel records for the veteran.  This 
should include, but not be limited to, 
Lackland TC Form 42, Recommendation for 
Discharge, dated in December 1970 with 
signature of the discharge authority 
dated in January 1971.  Also included 
should be attachments to the form, 
identified as:  letter of notification 
with reply; Lackland TC BMS Form 5; and 
Mental Hygiene Division Evaluation.  

3.  Obtain and associate with the claims 
file VA medical records for the veteran 
(including, but not limited to, 
consultation reports and mental health 
clinic records) dated from January 2007 
to the present. 

4.  Contact the veteran and request that 
he provide information as to whether he 
has received evaluation or treatment at 
the Newark Vet Center at any time since 
August 2007, and if so, request that he 
provide release authorization for those 
records.  With appropriate release 
authorization from the veteran, obtain 
and associate with the claims file any 
Vet Center records dated from August 2007 
to the present.  

5.  Arrange for a VA mental health care 
professional to review the record, 
including the veteran's service medical 
records, service mental health clinic 
records if available, and his service 
personnel records (to include his Mental 
Hygiene Division Evaluation, if 
available).  Request that the mental 
health care professional, with 
consideration of the veteran's 
description of stressful experiences in 
service, both in statements to the RO and 
in statements in conjunction with care at 
the Vet Center, provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or higher) that 
entries in those records (including the 
following:  the report of his 
October 1970 entrance examination; the 
veteran's complaint of headaches, not 
enough sleep, and burning up inside on 
December 1, 1970; his complaints of 
shortness of breath on exertion and 
complaints of chest pain, with the 
findings that he was hostile and 
belligerent and recommendation of 
discharge on the basis of attitude, on 
December 10, 1970; complaints of 
"nerves" on December 11, 1970, with 
referral to the Mental Hygiene Clinic on 
that date stating in the consultation 
request that the veteran needed someone 
to talk to; the undated consultation 
report from the Mental Hygiene Clinic 
stating the veteran had syncopal episodes 
associated with running and that he was 
in his 8th day of training and was 
encouraged to continue until he could get 
a waiver; as well as personnel records 
showing the veteran was discharged in 
January 1971 for the convenience of the 
government) demonstrate behavior changes 
subsequent to service entrance indicating 
that a personal assault or other claimed 
stressor occurred in service.  

The mental health care professional 
should be requested to provide an 
explanation of the rationale for the 
opinion.  

6.  In addition, arrange for a VA 
neuropsychiatric examination of the 
veteran to determine the nature and 
etiology of any current acquired 
psychiatric disability and the nature and 
etiology of any current sleep disorder, 
claimed as sleeplessness.  All indicated 
studies should be performed.  After 
examination of the veteran and review of 
the record (including the veteran's 
service medical records, any available 
service personnel records, and post-
service medical records), for each 
diagnosed acquired psychiatric disability 
and for any diagnosed sleep disorder, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or higher) that 
the disability is related to the 
veteran's active service from 
November 1970 to January 1971.  With 
respect to the opinion regarding each 
diagnosed disability, the examiner should 
take into account the service Mental 
Hygiene Division Evaluation, if 
available, as well as entries in the 
veteran's service medical records, in 
particular the following:  the veteran's 
complaint of headaches, not enough sleep, 
and burning up inside on December 1, 
1970; his complaints of shortness of 
breath on exertion and complaints of 
chest pain, with the findings that he was 
hostile and belligerent and 
recommendation of discharge on the basis 
of attitude, on December 10, 1970; 
complaints of "nerves" on December 11, 
1970, with referral to the Mental Hygiene 
Clinic on that date stating in the 
consultation request that the veteran 
needed someone to talk to; the undated 
consultation report from the Mental 
Hygiene Clinic stating the veteran had 
syncopal episodes associated with running 
and that he was in his 8th day of 
training and was encouraged to continue 
until he could get a waiver.  

With respect to any PTSD diagnosis deemed 
related to service, the examiner is 
requested to describe the stressor(s) 
upon which the diagnosis is based.  

In addition, for each diagnosed acquired 
psychiatric disorder, the examiner should 
state explicitly whether any current 
sleep disorder, claimed as sleeplessness, 
is a symptom or manifestation of the 
psychiatric disorder.  As to any other 
sleep disorder, the examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or higher) that 
the sleep disorder was caused or 
chronically worsened by the diagnosed 
acquired psychiatric disorder.  

Further, for each diagnosed acquired 
psychiatric disorder and any current 
sleep disorder, the examiner should 
provide an opinion as to whether the 
disorder clearly and unmistakably existed 
prior to service, and if so, whether that 
the disorder increased in severity during 
service beyond the normal progression of 
the disorder.  

The claims file must be provided to the 
examiner and that it was available for 
review should be noted in the examination 
report.  

6.  Then, after completion of any other 
development indicated by the state of the 
record, readjudicate the following:  
entitlement to service connection for 
PTSD; entitlement to service connection 
for a psychiatric disorder to include 
depression and schizoaffective disorder; 
and entitlement to service connection for 
a sleep disorder, claimed as 
sleeplessness.  If any benefit sought on 
appeal remains denied, issue an 
appropriate supplemental statement of the 
case and provide the veteran and his 
attorney an opportunity to respond.   

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



